[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER RE: #174 PLAINTIFF'S PENDENTE LITE MOTION FOR ATTORNEY'S FEES RE: BANKRUPTCY
CT Page 9481
245 Operating Corp., in which the defendant owns 70% of the stock, filed a Chapter 11 bankruptcy petition. It scheduled the plaintiff as a creditor. Clearly, under 11 U.S.C. § 1109, the plaintiff has standing and a right to be heard in the bankruptcy action.
The defendant is the owner of 100% of the stock of DLS Management Co. This corporation also filed a Chapter 11 bankruptcy petition. Althoughthe party in interest requirement as the basis of the plaintiff's right to be heard is something that must be determined by the bankruptcy court, the plaintiff's request is sufficiently colorable to permit him to pursue it in the bankruptcy court.
The plaintiff's motion is granted. The defendant is ordered to pay to the plaintiff the sum of $10,000 to retain bankruptcy counsel to protect any interests he may have in the bankruptcy filings made by the corporations in which the defendant owns a controlling interest.
So Ordered.
NOVACK, J.T.R.